Citation Nr: 1647513	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  15-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand fracture.

2.  Entitlement to service connection for a right hand fracture.

3.  Entitlement to service connection for a right wrist disability.  

4.  Entitlement to service connection for a right ulnar nerve disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2012 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a fractured right hand and denied service connection for a right wrist disability and a right ulnar nerve disability.

The issues of entitlement to service connection for a right wrist disability and a right ulnar disability are REMANDED to the Agency of Original Jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  A February 1972 rating decision denied service connection for a broken right hand.  The Veteran did not perfect a timely appeal of that decision.  

2.  The February 1972 rating decision denying service connection for a broken right hand is final.  

3.  Right fifth metacarpal fracture residuals were incurred in service.  


CONCLUSIONS OF LAW

1.  The February 1972 rating decision denying service connection for a broken right hand is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  New and material evidence to reopen the claim of entitlement to service connection for a broken right hand has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).  

3.  The criteria for service connection for right fifth metacarpal fracture residuals are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE) where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2016).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  

In May 1957, VA granted service connection for right fifth metacarpal simple fracture residuals "for out-patient treatment purposes only."  In February 1972, VA denied service connection for a "broken right hand" as "res[iduals] of injury to right hand not found on last examination 5-13-55."  The Veteran was informed in writing of that decision and his appellate rights in March 1972.  He did not submit a timely notice of disagreement with the February 1972 rating decision or submit material evidence within one year of that decision.  

At the time of the February 1972 rating decision, the evidence included the Veteran's service medical records which showed that the Veteran sustained a right fifth metacarpal simple fracture while skiing at the Ojojihara, Japan training area in January 1955.  His right hand was placed in a cast and he was placed on limited duty.  

New and material evidence pertaining to the issue of service connection for a broken right hand was not received by VA or constructively in its possession within one year of written notice to the Veteran of the February 1972 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2016).  

The additional evidence received since the February 1972 rating decision includes VA examination and clinical documentation, the transcript of a March 2014 Decision Review Officer hearing, written statements from the Veteran, lay statements, and photographs.  A July 2010 VA right hand X-ray study noted that the Veteran complained of right hand pain.  The study found mild degenerative changes right hand and an old healed fracture deformity of the fifth metacarpal.  The Board finds that the July 2010 VA right hand X-ray study establishes right fifth metacarpal fracture residuals of a deformity and is of such significance that it raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the claim of entitlement to service connection for a broken right hand is reopened.



Service Connection

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The Veteran's service medical records show that he sustained a right fifth metacarpal simple fracture while skiing at the Ojojihara, Japan training area in January 1955.  His right hand was placed in a cast and he was placed on limited duty.  

A July 2010 VA right hand X-ray study shows that the Veteran complained of right hand pain.  The study found mild degenerative changes right hand and an old healed fracture deformity of the fifth metacarpal.  

The report of a January 2012 VA hand examination notes that the Veteran was diagnosed in 1955 with "previous right 5th metacarpal fracture-healed."  Contemporaneous right hand X-ray studies were reported to show findings consistent with "previous right 5th metacarpal fracture-healed."  The VA physician commented that "the Veteran does have evidence of sustaining a right 5th metacarpal fracture when in service, but based on today's exam he has no sequela from this injury."  However, the imaging study found a deformity of the right fifth metacarpal due to the previous fracture.  The examiner's comments are inconsistent with the concurrent findings of right fifth metacarpal fracture residuals on contemporaneous VA X-ray studies.  Therefore, the Board finds that the January 2012 VA hand examination report is of limited probative value and finds that the X-ray report is more persuasive in showing a present disability.  

The Veteran sustained a right fifth metacarpal simple fracture while skiing at the Ojojihara, Japan training area in January 1955 during active service.  Post-service VA right hand X-ray studies show an "old healed fracture deformity of the fifth metacarpal."  The Board concludes that service connection is warranted for right fifth metacarpal fracture residuals, including deformity, which are due to an injury in service.  Therefore, the claim is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to service connection for right fifth metacarpal fracture residuals is granted.  


REMAND

The Veteran asserts that service connection for a right wrist disability and a right ulnar nerve disability, to include ulnar nerve entrapment, is warranted as those disabilities were either incurred in a 1955 skiing accident in service or are secondary to service-connected right fifth metacarpal fracture residuals.  

Service connection will be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Service connection will also be granted where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the Board's award of service connection for right fifth metacarpal fracture residuals, further VA examination is necessary.  

Clinical documentation dated after March 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the right wrist and right ulnar nerve disabilities after March 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran provided after March 2012.  

3.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any right wrist disability and any relationship to active service or service-connected disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all right wrist disabilities found.

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified right wrist disability had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified right wrist disability is due to or the result of service-connected right fifth metacarpal fracture residuals?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified right wrist disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to service-connected right fifth metacarpal fracture residuals?  

4.  Schedule the Veteran for a VA neurological examination to assist in determining the nature and etiology of any right ulnar nerve disability and any relationship to active service or to service-connected disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose any right upper extremity neurologic disability found.

(a)  Is it at least as likely as not (50 percent probability or greater) that any identified right ulnar nerve disability had its onset during active service or is related to any incident of service?  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified right ulnar nerve disability is due to or the result of service-connected right fifth metacarpal fracture residuals?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified right ulnar nerve disability has been aggravated (increased in severity beyond the natural progress of the disorder) due to service-connected right fifth metacarpal fracture residuals?  

4.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


